DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 4/29/22 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/22.

Claim Objections
Claims 7, 8, 10, and 11 are objected to because of the following informalities:  “CO” should be “C0” (the letter O should be a zero).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “is being” should be “being”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driver".  There is insufficient antecedent basis for this limitation in the claim.  It is assumed to refer to the motor.
Claim 15 states that the weight (C0) is determined after spin drying the laundry, but claim 1 states that the weight (C0) is detected while the motor is rotating the tub to spin-dry the laundry.  Claim 1 is interpreted to mean that the weight (C0) is determined during spin drying.  Claim 15 is unclear because it seems to contradict claim 1 by stating that the weight is determined after spin-drying when claim 1 states that the weight is determined during spin-drying.
Claim 16 states that the weight (C0) is determined after spin drying the laundry, but claim 1 states that the weight (C0) is detected while the motor is rotating the tub to spin-dry the laundry.  Claim 1 is interpreted to mean that the weight (C0) is determined during spin drying.  Claim 16 is unclear because it seems to contradict claim 1 by stating that the weight is determined after spin-drying when claim 1 states that the weight is determined during spin-drying.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20130160216 by Buendia et al.
As to claim 1, Buendia discloses a washing machine comprising a washing tub 16 (fig. 1); an outer tub 14; a motor 88; and a sensor (para. 30) that is capable of detecting a weight of laundry during rotating, and the motor is capable of selective end spin-drying.
As to claim 2, Buendia discloses that the sensor may be provided at the motor (para. 31).
As to claim 3, Buendia discloses that the sensor measures a force of the motor while rotating the tub (para. 31).
As to claim 4, Buendia discloses a suspension bar to suspend the outer tub and that the sensor may be provided on the suspension bar (fig. 1, para. 30).
As to claims 5-12 and 15-16, the washing machine disclosed by Buendia is capable of performing the claimed functions.

Applicant is advised that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1, 4-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2008012206A1 by Jurmann et al.
As to claim 1, discloses a washing machine comprising a washing tub 8 (fig. 1); an outer tub 3; a motor 5; and a sensor (ll. 201-209) to detect a weight.
Jurmann also teaches the intended uses of detecting a weight of laundry during rotating to spin-dry the laundry and the motor being configured to selectively end spin-drying based on the weight (ll. 185-196).
As to claim 4, Jurmann discloses a suspension bar to suspend the outer tub and that the sensor is provided on the suspension bar (fig. 1, ll. 222-224).
As to claim 5, Jurmann discloses the intended use of determining the weight while the motor rotated the tub based on a first speed to spin-dry the laundry (ll. 185-196).
As to claim 6, Jurmann discloses the intended use of determining another weight after addition spin drying and ending spin-drying based on a reduction rate of the laundry being less than a reference value (ll. 185-196).
As to claim 7, Jurmann discloses the intended use of determining a dry weight and ending spin-drying based on the reduction rate being less than a reference value and a ratio of the weight of the laundry to the dry weight being less than a reference value (ll. 185-196).
As to claim 8, Jurmann discloses the intended use of adjusting the rotation speed when the ration of the laundry weight to the dry weight exceeds a reference value, the speed being inversely proportional to the weight during spin drying (ll. 185-196).
As to claim 9, Jurmann discloses the intended use of determining a wet weight before laundry is spin-dried and ending spin-drying based on the reduction rate being less than a reference value and a ratio of a reduction amount of the weight of the laundry to the wet weight being less than a reference value (ll. 185-196).
As to claim 10, Jurmann discloses the intended use of adjusting the speed when the ratio of the reduction amount of the weight to the wet weight exceeds a reference value, the speed being inversely proportional to the weight (ll. 185-196).
As to claim 11, Jurmann discloses the intended use of determining a dry weight and ending spin-drying based on a ratio of the weight of the laundry to the dry weight being less than a reference value (ll. 185-196).
As to claim 12, Jurmann discloses the intended use of determining a wet weight before laundry is spin-dried and ending spin-drying based on a ratio of a reduction amount of the weight of the laundry to the wet weight being less than a reference value (ll. 185-196).
As to claim 15, Jurmann discloses the intended use of determining the weight of the laundry during spin-drying and another weight after additional spin drying and rotating the tub at a maximum speed inversely proportional to a reduction rate of the weight of the laundry (ll. 185-196).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008012206A1 by Jurmann et al. in view of U.S. Patent Application Publication 20130160216 by Buendia et al.
Jurmann does not teach that its weight sensor may be provided at the motor to measure a force of the motor while rotating the washing tub.  However, one of ordinary skill in the art would have recognized as obvious to have a sensor at the motor.  It is well-known and common in the art to use motor force sensors to determine a weight of a laundry load; one of ordinary skill in the art would have recognized as obvious to use a motor force sensor for its known and intended purpose to achieve the expected result of determining a laundry load weight (see Buendia, paras. 29-31).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130160216 by Buendia et al. in view of 20170183811 by Kang et al.
As to claim 13, the washing machine disclosed by Buendia is capable of performing the claimed functions, except that it does not teach a structural means to transmit a weight to a terminal or a dryer.  However, one of ordinary skill in the art would have recognized as obvious to transmit a weight of spin-dried laundry to a terminal or dryer.  Kang teaches that retrieving information regarding a laundry weight, water content, washing course, washing temperature, dehydration time, and degree of dehydration and transmitting it to a dryer allows for determining a drying course based on the retrieved information (paras. 15-20).  Kang teaches that this improves user convenience and prevents incomplete drying and over-drying (para. 27).  One of ordinary skill in the art would have been motivated to connect transmit a weight of spin-dried laundry to a dryer in order to realize these advantages taught by Kang.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 14, the washing machine disclosed by Buendia is capable of performing the claimed functions, except that it does not teach a structural means to transmit a weight to a terminal or a dryer.  However, one of ordinary skill in the art would have recognized as obvious to transmit a weight of spin-dried laundry to a terminal or dryer.  Kang teaches that retrieving information regarding a laundry weight, water content, washing course, washing temperature, dehydration time, and degree of dehydration and transmitting it to a dryer allows for determining a drying course based on the retrieved information (paras. 15-20).  Kang teaches that this improves user convenience and prevents incomplete drying and over-drying (para. 27).  One of ordinary skill in the art would have been motivated to connect transmit a weight of spin-dried laundry to a dryer in order to realize these advantages taught by Kang.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008012206A1 by Jurmann et al. in view of 20170183811 by Kang et al.
As to claim 13, Jurmann teaches the intended use of determining a dry weight of laundry (ll. 185-196), but does not teach a structural means to transmit a weight to a terminal or a dryer.  However, one of ordinary skill in the art would have recognized as obvious to transmit a weight of spin-dried laundry to a terminal or dryer.  Kang teaches that retrieving information regarding a laundry weight, water content, washing course, washing temperature, dehydration time, and degree of dehydration and transmitting it to a dryer allows for determining a drying course based on the retrieved information (paras. 15-20).  Kang teaches that this improves user convenience and prevents incomplete drying and over-drying (para. 27).  One of ordinary skill in the art would have been motivated to connect transmit a weight of spin-dried laundry to a dryer in order to realize these advantages taught by Kang.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 14, Jurmann teaches the intended use of determining a wet weight of laundry (ll. 185-196), but does not teach a structural means to transmit a weight to a terminal or a dryer.  However, one of ordinary skill in the art would have recognized as obvious to transmit a weight of spin-dried laundry to a terminal or dryer.  Kang teaches that retrieving information regarding a laundry weight, water content, washing course, washing temperature, dehydration time, and degree of dehydration and transmitting it to a dryer allows for determining a drying course based on the retrieved information (paras. 15-20).  Kang teaches that this improves user convenience and prevents incomplete drying and over-drying (para. 27).  One of ordinary skill in the art would have been motivated to connect transmit a weight of spin-dried laundry to a dryer in order to realize these advantages taught by Kang.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO2008012206A1 by Jurmann et al. in view of U.S. Patent 6023950 granted to Battistella.
As to claim 16, Jurmann teaches the intended use of determining a weight of the laundry during spin drying and another weight after additional spin drying (ll. 185-196).  Jurmann does not teach the intended use of determining a fabric characteristic based on a reduction rate of the weight of the laundry.  However, one of ordinary skill in the art would have recognized as obvious to determine a fabric characteristic based on the reduction rate in view of Battistella.  Battistella teaches that textile types can be determined based on the weight of the clothes and the amount of water absorbed (col. 2, ll. 56-60).  Battistella further teaches that it is more accurate to measure water retention after spin drying (col. 4, ll. 57-67).  Based on the teachings of Battistella, one of ordinary skill in the art would have recognized as obvious that the reduction rate of the laundry during spin drying is a measure of water absorbency since the reduction in weight represents an amount of water not absorbed in the laundry, and such water absorbency can be used to determine textile types.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711